UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-53276 Grid Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 33 Cavendish Square, London (Address of principal executive offices) (+44)207-182-4205 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 65,474,420 as of July 31, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 10 Item 4: Removed and Reserved 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our consolidated financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of June 30, 2010 and March 31, 2010; F-2 Consolidated Statements of Operations for the three month periods ended June 30, 2010 and 2009 and for the Period from the commencement of the exploration stage on March 31, 2010 to June 30, 2010; F-3 Consolidated Statement of Stockholders’ Equity (Deficit) as of June 30, 2010; F-4 Consolidated Statements of Cash Flows for the three month periods ended June 30, 2010 and 2009 and for the Period from the commencement of the exploration stage on March 31, 2010 to June 30, 2010; and F-5 Notes to Consolidated Financial Statements. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents GRID PETROLEUM CORP. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) Unaudited- Prepared by Management June 30 March 31 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses and deposits Total current assets FIXED ASSETS (Note 3) OIL AND GAS PROPERTIES (Note 4) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Demand loan (Note 5) $ $ Accounts payable including related party payable of $nil (2009 - $315) Accrued liabilities Total current liabilities COMMITMENTS AND CONTINGENCIES (Notes 2, 4, 5, 6, 7, 8, 9 and 10) STOCKHOLDERS' EQUITY Common stock (Note 7) Authorized 1,500,000,000 shares at par value of $0.001 Issued and outstanding 65,424,420 (March 31, 2010 - 65,290,000) Additional paid-in capital Common stock to be issued (Note 7) - Accumulated (deficit) ) Accumulated (deficit) during exploration stage ) - Accumulated other comprehensive income (loss) Total stockholders' equity Total liabilities and stockholder's equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. F-1 Table of Contents GRID PETROLEUM CORP. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Unaudited- Prepared by Management Three months ended June 30 Cumulative from commencement of exploration stage on March 31, 2010 EXPENSES Interest $ $ $ Investor relations, promotion and entertainment Depreciation 63 - 63 Professional fees Salaries and benefits - Other administrative expenses Total expenses Net (loss) for the period $ $ $ Other comprehensive income (loss) Foreign currency translation Comprehensive (loss) $ $ $ Net loss per common share - basic and fully diluted: Net (loss) for the period
